 



EXHIBIT 10.2
TREEHOUSE FOODS, INC.
Performance-Vesting Restricted Stock Award Agreement

     
TO:
  Dennis Riordan
 
   
DATE:
  January 30, 2007

In order to provide additional incentive through stock ownership for certain
officers, key employees and non-employee directors of TreeHouse Foods, Inc. (the
“Company”) and its subsidiaries, you are hereby granted performance-vesting
restricted stock by the Company, effective as of the date hereof (the “date of
grant”). This restricted stock award is issued under the TreeHouse Foods, Inc.
2005 Long-Term Stock Incentive Plan (the “Plan”), the terms of which are
incorporated herein by reference. All capitalized terms used but not defined
herein shall have the meaning ascribed to such terms in the Plan.
RESTRICTED STOCK

         
 
  Total number of shares granted   12,000 (“Shares”)
 
        VESTING SCHEDULE    
 
       
 
  Grant date   January 30, 2007
 
       
 
  Vesting schedule   The Shares will vest if the total shareholder return
(“TSR”) objectives described in the attached terms are met, or a Change in
Control occurs, on or before January 31, 2010.
 
        TRANSFER RESTRICTIONS; ISSUANCE OF SHARES
 
       
 
  Restrictions   Until vested, the Shares may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated.
 
       
 
  Book Entry   The Company’s stock transfer agent will establish a book entry
account representing the Shares in your name, effective as of the date of grant.
The Company will retain control of the book entry account until the Shares are
vested.

This Performance-Vesting Restricted Stock Award Agreement, including the
accompanying Terms of the January 2007 Performance-Vesting Restricted Stock
Awards, constitutes part of a prospectus covering securities that have been
registered under the Securities Act of 1933, as amended.

 



--------------------------------------------------------------------------------



 



TreeHouse Foods, Inc.
Terms of the January 2007 Performance-Vesting Restricted Stock

     
Type(s) of Award:
  Performance-vesting restricted stock (“Shares”). Until vested, the Shares may
not be sold, transferred, pledged, assigned or otherwise allocated or
hypothecated. Upon vesting, the Shares will be freely transferable. The number
of Shares represented by this Award will be adjusted by the Committee in the
event of a change in capitalization or other event described in Section 4(d) of
the Plan.
 
   
Vesting:
  Subject to earlier termination, cancellation and forfeiture as set forth
below, the Shares will vest upon achievement of TSR objectives determined in
accordance with Schedules A hereto or a Change in Control, in either case, on or
prior to January 31, 2010.
 
   
Effect of Termination of Employment
  Except as provided below for termination due to death or disability, or
involuntary termination by the Company, no vesting will occur after termination
of employment, in which case all unvested Shares will be forfeited and/or
cancelled.
 
   
 
 
•      In the event of termination of employment due to death or permanent
disability, the unvested Shares will continue to vest as if such termination of
employment did not occur.
 
   
 
 
•      In the event of involuntary termination of employment by the Company
other than for Cause or resignation for Good Reason at a time when Sam Reed is
not acting as the CEO of the Company, the unvested Shares will continue to vest
as if such termination of employment did not occur.
 
   
 
 
•      In the event of involuntary termination of employment by the Company
other than for Cause or resignation for Good Reason while Sam Reed is acting as
CEO of the Company, the following additional portion of the Shares will continue
to vest on the same basis as would have applied had employment not terminated:
(x) any portion of the Shares that had not become vested as of the termination
date solely because the performance criteria applicable thereto had not yet been
satisfied (i.e., any portion thereof as to which the applicable January 31 has
passed before the date Executive’s employment terminated), (y) the portion of
each such award that could become vested on the next following anniversary of
the date on which it was granted had Executive continued to have been employed
and (z) the portion of each such award, if any, that could become vested on the
second following anniversary of the grant date of such award had Executive
continued to have been employed, multiplied by a proration fraction. The
proration fraction shall be the fraction the numerator of which is the number of
days employed since the last anniversary of such grant date through (and
including) the termination date and the denominator of which is 365.
 
   
 
  For purposes of the foregoing, “Cause” and “Good Reason” shall have the
meanings set forth in the Company’s Executive Severance Plan as in effect on the
date of grant.
 
   
Release of Shares:
  Subject to applicable tax withholding (see below), the Shares will become
freely transferable upon vesting.
 
   

 



--------------------------------------------------------------------------------



 



     
Federal Income Tax Considerations:
  The following discussion is a summary of certain current U.S. federal income
tax consequences relating to the restricted stock award. This discussion does
not purport to be complete, and does not cover, among other things, foreign,
state and local tax treatment.
 
   
 
  No income is recognized upon receipt of the award of Shares. Upon vesting of
the Shares, net income equal to the fair market value of Shares is recognized.
However, if you make a Code Section 83(b) election within 30 days of the grant
of the Shares, you will recognize ordinary income equal to the fair market value
of the Shares at the date of the grant. The capital gain or loss holding period
for the Shares will begin when ordinary income is recognized, and any subsequent
capital gain or loss will be measured by the difference between the ordinary
income recognized and the amount received upon sale or exchange of the shares.
 
   
 
  Payroll taxes (Social Security and Medicare taxes) will be due upon vesting of
the Shares, or earlier if an 83(b) election is made, based upon the fair market
value of the Shares at that time.
 
   
Tax Withholding:
  Upon vesting, the Company will deduct and withheld from Shares to be
delivered, such aggregate number of Shares having a fair market value equal to
the amount sufficient to satisfy the minimum statutory Federal, state and local
tax (including any Social Security and Medicare tax obligation to the extent
such Shares were not previously subjected to such taxes) withholding required by
law with respect to the Shares. The Committee may permit the remittance of cash
or for other arrangements for payment of such taxes. If you file an 83(b)
election, you will be required to remit cash to the Company to satisfy
applicable withholding taxes.

2



--------------------------------------------------------------------------------



 



     
Shareholder Rights:
  You are deemed to be the owner of the Shares for purposes of exercising voting
rights and receiving any cash dividends paid or made available on the Shares;
stock dividends will become part of the Shares subject to the vesting and
forfeiture provisions discussed above.

Please sign the copy of this Performance-Vesting Restricted Stock Award
Agreement and return it to the Company in care of its Secretary, thereby
indicating your understanding of and agreement with the terms and conditions of
this Agreement. Unless signed and returned by mail or otherwise within thirty
(30) days from the date of mailing or delivery to you of this Agreement, this
Award will be deemed refused and withdrawn. By signing this Agreement, you
acknowledge receipt of a copy of the Plan. The terms of the Plan shall have
precedence over any terms in this Agreement that are inconsistent therewith.

                 
TREEHOUSE
  FOODS, INC.       Acknowledged and agreed:    
 
               
By:
  /Sam K. Reed/
 
      /Dennis F. Riordan/
 
   
 
               
 
          Date: 2/1/07    

3



--------------------------------------------------------------------------------



 



Schedule A to Performance-Vesting Restricted Stock Award
On January 31, 2008, all of the Shares shall vest, provided that the Company’s
Total Shareholder Return for the period commencing on June 27, 2005, the first
day of regular way trading for the Company’s common stock (the “Commencement
Date”), and ending on such January 31st equals or exceeds the median of the
Total Shareholder Return for such period for the companies in the Selected Peer
Group (as defined below).
In addition, on each of January 31, 2009 and January 31, 2010, the Shares that
could have vested, but that did not vest, on the preceding January 31st shall
vest on such subsequent date if the Company’s Total Shareholder Return for the
period from the Commencement Date through the applicable January 31st shall
equal or exceed the median of the Total Shareholder Return for such period for
the companies in the Selected Peer Group.
As used herein, “Total Shareholder Return” shall mean the percentage return
received by all shareholders of the relevant company during the applicable
measurement period, including stock price appreciation and dividends, and shall
be calculated as follows:
Ending Stock Price (1) – Beginning Stock Price (2) + Dividend Reinvestment (3)
Beginning Stock Price (2)

  (1)   With respect to each of the Company and each company in the Selected
Peer Group, the average of the closing prices of its common stock for the 20
consecutive trading day period ending on the applicable January 31st (or if the
applicable January 31 is not a trading date, the immediately preceding trading
date).     (2)   With respect to each of the Company and each company in the
Selected Peer Group, the closing price of its common stock on the Commencement
Date.     (3)   Assumes any dividends paid on the common stock of the Company or
any company in the Selected Peer Group are used to purchase its common stock at
the closing stock price on the date that such dividends are payable, and
includes the value of such additional shares of such common stock (based on the
Ending Stock Price for such common stock).

     As used herein, “Selected Peer Group” shall mean the 20 or more companies
selected by the Board of Directors of the Company (or any authorized committee
thereof) from among packaged food companies whose securities are registered to
trade on a U.S. national securities exchange or automated quotation system
(including, but not limited to NASDAQ) (the “Peer Companies”); provided that in
no event shall any Ineligible Company be selected to be a member of the Selected
Peer Group. An “Ineligible Company” shall mean any Peer Company (i) in which
significant portion of its voting securities is held by another corporate entity
(other than an open-ended investment company); (ii) has filed for protection
under the Federal bankruptcy law or any similar law, (iii) which is not
organized, based and majority-owned in the United States, (iv) is party to any
agreement the consummation of which would cause such Peer Company to cease to be
publicly traded (or be described in subclause (i) or (iii)), or (v) which has
announced an intention to be sold or cease to be publicly traded or to take
actions which would cause it to be described in subclause (i) or (iii). To the
extent that any Peer Company initially selected as part of the Selected Peer
Group with respect to a measurement period shall become an Ineligible Company
prior to the end of such period, such company shall be excluded from the
Selected Peer Group for such period. The Selected Peer Group will be reviewed
annually to determine whether any of its members shall have become Ineligible
Companies. As of January 30, 2007, the Selected Peer Group is comprised of the
following Peer Companies:
A-1

 



--------------------------------------------------------------------------------



 



     
Kraft Foods, Inc.
  Sara Lee Corp.
 
   
General Mils, Inc.
  Kellogg Co.
 
   
ConAgra Foods Inc.
  Archer Daniels Midland Co.
 
   
H.J. Heinz Company
  Campbell Soup Co.
 
   
McCormick & Co Inc.
  The JM Smucker Co.
 
   
Del Monte Foods Co.
  Corn Products Int’l
 
   
Lancaster Colony Corp
  Flower Foods Inc.
 
   
Ralcorp Holdings Inc.
  The Hain Celestial Group, Inc.
 
   
Lance, Inc.
  J&J Snack Foods Corp
 
   
B&G Foods Inc.
  American Italian Pasta Co.
 
   
Farmer Bros, Inc.
  Peet’s Coffee and Tea

A-2

 